DETAILED ACTION
Response to Amendment
The Amendment filed on June 01, 2022 has been entered. Claims 1-8 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office action mailed on March 02, 2022. Applicant’s arguments with respect to the 103 rejections of claims 1-8 have been fully considered but they are not persuasive. Applicant’s amendments to the Claims have necessitated new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al. (US 2011/0284556), hereinafter Palmer, in view of Collison (US 2014/0319018).
Regarding claims 1 and 3, Palmer discloses an insulation packaging assembly (shown in Figure 7) comprising:
a box (1 in Figures 1, 6, and 7) comprising a top side wall (formed by the four top flaps of 1 shown in Figure 1), a bottom side wall (the bottom panel of 1 shown in Figure 1), and a plurality of lateral side walls (the four sidewalls of 1 shown in Figure 1), the box (1) defining a box cavity (the space inside 1 shown in Figure 1);
a first insulation liner (3 in Figures 1-7) positioned within the box cavity (the space inside 1) in a folded configuration (clear when Figures 7-9 are viewed in relation to one another, Paragraph 0026), the first insulation liner (3) defining a C-shape in the folded configuration (apparent when Figures 7-10 are viewed in relation to one another), the first insulation liner (3) defining a first end (shown in an annotated version of Figure 7 of Palmer, hereinafter Figure 7x, below) and a second end (top end of 12 in Figure 5) opposite from the first end (apparent when Figure 7x is viewed in relation to Figure 5), the first insulation liner (3) defining a first fold (subsection 11 of 3 in Figures 7 and 6), a second fold (subsection 10 of 3 in Figures 6 and 5), and a third fold (subsection 12 of 3 in Figure 6), the first fold (subsection 11 of 3) defining the first end (apparent from Figure 7x below), the third fold (subsection 12 of 3) defining the second end (top end of 12 in Figure 5) (apparent from Figure 5), a first bend line (the bend line of the hinge 4 between subsections 11 and 10 of 3 in Figure 5) defined between the first fold (subsection 11 of 3) and the second fold (subsection 10 of 3) (apparent when Figure 7x is viewed in relation to Figure 5), a second bend line (the bend line of the hinge 4 between subsections 10 and 12 of 3 in Figure 5) defined between the second fold (subsection 10 of 3) and the third fold (subsection 12 of 3) (apparent from Figure 5), the first insulation liner (3) comprising a first insulation material (core 6 of 3) partially covered by a first covering material (two facers 7 of 3 collectively) (Paragraph 0020), the first fold (subsection 11 of 3) positioned parallel to the third fold (subsection 12 of 3) (apparent from Figure 5), the second fold (subsection 10 of 3) positioned perpendicular to the first fold (subsection 11 of 3) and the third fold (subsection 12 of 3) (apparent from Figure 5); and
a second insulation liner (2 in Figures 1-3 and 7) positioned within the box cavity (the space inside 1) (clear when Figures 7-9 are viewed in relation to one another, Paragraph 0026), the second insulation liner (2) defining a third end (shown in Figure 7x below) and a fourth end (shown in Figure 7x below) opposite from the third end (apparent from Figure 7x below), the first insulation liner (2) defining a fourth fold (subsection 11 of 2 in Figure 3), a fifth fold (subsection 10 of 2 in Figure 3), and a sixth fold (subsection 12 of 2 in Figures 3), the fourth fold (subsection 11 of 2) defining the third end (apparent when Figure 7x is viewed in relation to 3), the sixth fold (subsection 12 of 2) defining the fourth end (apparent when Figure 7x is viewed in relation to 3), a third bend line (the bend line of the hinge 4 between subsections 11 and 10 of 2 in Figure 3) defined between the fourth fold (subsection 11 of 2) and the fifth fold (subsection 10 of 2) (clear from Figure 3), a fourth bend line (the bend line of the hinge 4 between subsections 10 and 12 of 2 in Figure 3) defined between the fifth fold (subsection 10 of 2) and the sixth fold (subsection 12 of 2) (clear from Figure 3), the fourth fold (subsection 11 of 2) positioned parallel to the sixth fold (subsection 12 of 2) (apparent from Figure 3), the fifth fold (subsection 10 of 2) positioned perpendicular to the fourth fold (subsection 11 of 2) and the sixth fold (subsection 12 of 2) (apparent from Figure 3), the fourth fold (subsection 11 of 2), the fifth fold (subsection 10 of 2), and the sixth fold (subsection 12 of 2) each positioned between the first fold (subsection 11 of 3) and the third fold (subsection 12 of 3) of the first insulation liner (3) (clear when Figures 6-8 and 3 are viewed in relation to one another), an insulated cavity (the space inside enclosure 5) defined between the first insulation liner (3) and the second insulation liner (2) (apparent when Figure 7 is viewed in relation to Figure 8, Paragraph 0019);
wherein the second insulation liner (2) comprises a second insulation material (core 6 of 2) partially covered by a second covering material (two facers 7 of 2 collectively) (Paragraph 0020).

    PNG
    media_image1.png
    823
    932
    media_image1.png
    Greyscale

Figure 7x: an annotated version of Figure 7 of Palmer
However, Palmer does not disclose: the first insulation material is encapsulated by a first encapsulating material; the insulation material extends intact from the first end to the second end when the first insulation liner is in the folded configuration; the second insulation material is encapsulated by a second encapsulating material; and the second insulation material extends intact from the third end to the fourth end.
Collison teaches that it was known to provide an insulation liner (shown in Figure 7) comprising an insulation material (25 in Figure 7) encapsulated by an encapsulating material (26 in Figure 7) (Paragraph 0025), wherein the insulation material (25) extends intact from a first end (left end in Figure 7) to a second end (right end in Figure 7) when the insulation liner (shown in Figure 7) is in a folded configuration (because the insulation liner has “scored joints”, as stated in Paragraph 0020, and therefore insulation material 25 extends intact from the left end to the right end in Figure 7 even when the insulation liner is folded about fold lines 118 into a folded configuration to be placed into box 110), and wherein folds (125-130 in Figure 7) of the insulation liner (shown in Figure 7) can insulate a cavity inside a box (110 in Figure 2) (Paragraphs 0024 and 0025) and can fold/pivot/bend relative to one another (Paragraph 0053).
Because both the configuration of Palmer (in which the insulation materials are not encapsulated by encapsulating materials and do not extend intact between ends of the respective insulation liner) and the configuration of Collison (in which the insulation material is encapsulated by an encapsulating material and extends intact between ends of the insulation liner when the insulation liner is a the folded configuration) allow a cavity inside a box to be insulated and allow folds of the insulation liner to fold/pivot/bend relative to one another, it would have been obvious to one of ordinary skill in the art to have modified Palmer to incorporate the teachings of Collison by substituting the first covering material (two facers 7 of 3 collectively) and the second covering material (two facers 7 of 2 collectively) of Palmer for a first encapsulating material that encapsulates the first insulation material (core 6 of 3 of Palmer) and a second encapsulating material that encapsulates the second insulation material (core 6 of 2 of Palmer), respectively, and by substituting the first and second insulation materials (6) of Palmer for first and second insulation materials that extend intact between ends of the respective insulation liner when the respective insulation liner is in the folded configuration, in order to achieve the predictable results of allowing the folds (10, 11, and 12 of Palmer) of the first and second insulation liners (3 and 2 of Palmer) to insulate the insulation cavity inside the box (1 of Palmer) and fold/pivot/bend relative to one another, and protecting the first and second insulations materials form dirt/dust/debris, scratching, tearing, and damage caused by direct contact . KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 2, Palmer discloses that the first end (shown in Figure 7x above) and the second end (top end of 12 in Figure 5) contact a first lateral sidewall (left sidewall in Figure 7) of the plurality of lateral side walls (the four sidewalls of 1 shown in Figure 1) (clear when Figures 6-9 are viewed in relation to one another), and wherein the third end (shown in Figure 7x above) and the fourth end (shown in Figure 7x above) contact the second fold (subsection 10 of 3) (apparent when Figures 6, 7x, and 8 are viewed in relation to one another).
Regarding claim 4, Palmer discloses that the first insulation material (core 6 of 3) and the second insulation material (core 6 of 2) are configured to cushion the insulated cavity (the space inside enclosure 5) (Paragraphs 0019-0021).
Regarding claim 5, Palmer in view of Collison teaches all the limitations of the claim as stated above but does not expressly teach: the first insulation material and the second insulation material each comprise a type of fiber.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the first insulation material and the second insulation material of Palmer in view of Collison so that they each comprise a type of fiber, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in Paragraph 0037 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 6, Palmer in view of Collison, as applied to claim 5, teaches all the limitations of the claim as stated above but does not expressly teach: the type of fiber is cotton.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the type of fiber to be cotton, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in Paragraph 0037 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 7, Palmer discloses that the first insulation liner (3) contacts the top side wall (formed by the four top flaps of 1 shown in Figure 1), the bottom side wall (the bottom panel of 1 shown in Figure 1), and a first lateral side wall (left sidewall in Figure 7) of the plurality of lateral side walls (the four sidewalls of 1 shown in Figure 1) (clear when Figures 7-9 are viewed in relation to one another, Paragraph 0025).
Regarding claim 8, Palmer discloses that the first insulation liner (3) contacts three lateral side walls (the front side wall, the right sidewall, and the back sidewall in Figure 7) of the plurality of lateral side walls (the four sidewalls of 1 shown in Figure 1) (clear when Figure 7 is viewed in relation to Figure 6, Paragraph 0025).

Response to Arguments
Applicant's arguments with respect to the 103 rejections of claims 1-8 have been fully considered but they are not persuasive.
In response to Applicant’s argument that:
“As shown by Figure 7 of Collison, above, the liner shown is not in the folded configuration. As demonstrated by the annotations, the alleged insulation material 25 has cuts, or breaks, extending through material 25 that correspond to the dashed lines 118. When the liner is folded about lines 118, these breaks result in gaps in the alleged insulation material portions for the respective panels 125-130 such that the material 25 is discontinuous from the first end to the second end. Accordingly, arguendo, even if Collison were to be understood to teach an insulation material that is intact in the unfolded configuration, a person having ordinary skill in the art would not understand Collison to teach the limitation of "the insulation material extending intact from the first end to the second end when the first insulation liner is in the folded configuration," particularly when understood in view of the limitations of "a first insulation liner positioned within the box cavity in a folded configuration," and "the first insulation liner defining a C-shape in the folded configuration."”,

the examiner firstly asserts that Paragraph 0020 of Collison explicitly states that the insulation liner shown in Figure 7 of Collison has “scored joints”. Therefore, the insulation material 25 of Collison has dashes of cuts along fold lines 118 but still remains intact between these dashes of cuts. Therefore, the insulation material 25 of Collison as a whole can be interpreted as extending intact from the left end to the right end in Figure 7 of Collison even when the insulation liner is folded about fold lines 118 into a folded configuration to be placed into box 110 of Collison. Thus, Collison does teach the argued limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office                                                                                                                                                                                                      action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/TANZIM IMAM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731